EXHIBIT 32.1 Certification Pursuant To 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of The Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of JAVELIN Mortgage Investment Corp. (the “Company”) on Form 10-Q for the quarter ended June30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Scott J. Ulm, Co-Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 5, 2013 JAVELIN MORTGAGE INVESTMENT CORP. By: /s/ Scott J. Ulm Scott J. Ulm Co-Chief Executive Officer
